Citation Nr: 0900259	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-08 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to 
January 1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  

In his substantive appeal to the Board, received in March 
2006, the veteran requested a personal hearing.  In August 
2006, the veteran presented testimony at a personal hearing 
conducted by the use of video conference equipment at the St. 
Louis RO before a Veterans Law Judge (VLJ) sitting in 
Washington, D.C.  A transcript of this personal hearing is in 
the veteran's claims folder.  During the hearing, the veteran 
submitted additional evidence that had not been reviewed by 
the RO with a waiver of the right to have this additional 
evidence reviewed by the agency of original jurisdiction in 
accord with 38 C.F.R. § 20.1304.

In a July 2007 decision, the Board denied the claim.  
Subsequently, the veteran appealed the Board's July 2007 
decision to the Court and in an Order dated in July 2008, the 
Court ordered that the Joint Motion for Remand (Joint Motion) 
be granted and remanded the Board's decision for proceedings 
consistent with the Joint Motion filed in this case.  

Thus, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The July 2008 Joint Remand noted that in May 2003, VA 
requested the veteran's records from the United States Postal 
Service (USPS) and in a January 2005 letter, VA informed the 
veteran of such.  The Joint Motion added that although the 
veteran provided a letter from USPS indicating that his 
employment was terminated, it did not appear that a reply was 
received from the USPS regarding the veteran's records.  
Further, the Joint Motion stated that the February 2006 
statement of the case (SOC) reflected that the January 2005 
DVARO St. Louis duty to assist letter, which requested 
evidence of a medical nature to support the claim, indicated 
that no reply was received.  Based on the aforementioned, the 
Joint Motion determined that VA had an obligation to inform 
the veteran of the inability to obtain his records from the 
USPS.  38 C.F.R. § 3.159(e).  Further, the Joint Motion also 
determined that VA should have sent a follow up request for 
the veteran's records.  38 C.F.R. § 3.159(c)(2).  

After reviewing the evidence of record, the Board finds that 
clarification is necessary before addressing the Joint 
Motion.  In this regard, the Board notes that the May 2003 
letter from VA to the USPS the Joint Motion is referring to 
was sent pursuant to an earlier claim for TDIU, which was 
denied in August 2003 and was not appealed.  Nevertheless, 
the Board notes that the USPS responded to this letter in 
June 2003 with a completed VA Form 21-4192, Request for 
Employment Information in Connection with Claim for 
Disability Benefits, as requested in May 2003 letter.  After 
the veteran filed a second claim for TDIU in January 2005, VA 
received records from the USPS dated in December 2004, which 
indicated that the veteran's employment had been terminated.  
In January 2005, VA sent a letter to the USPS requesting more 
information about the veteran's employment and asked that the 
enclosed VA Form 21-4192 be completed.  In a separate January 
2005 letter, VA informed the veteran that it had requested 
his records from the USPS.  In February 2005, VA received a 
completed VA Form 21-4192 from the USPS.  As such, the USPS 
did respond to the January 2005 letter.  The January 2005 
DVARO St. Louis duty to assist letter referenced in the 
February 2006 SOC is the letter that was sent to the veteran, 
informing him of VA's duties to notify and assist in 
connection with his claim.  

However, it appears from the context of the Joint Motion that 
in addition to the completed VA Form 21-4192, VA was seeking 
additional records regarding the veteran's employment with 
USPS.  In this regard, the Board notes that it is unclear 
from the January 2005 letter sent to USPS that VA was 
requesting records regarding the veteran's employment in 
addition to the VA Form 21-4192.  The letter merely asks for 
more information about the veteran's employment and requests 
that the VA Form 21-4192 be completed; no specific request 
for the records created during the course of the veteran's 
employment with USPS were requested.  In any event, because 
the Joint Motion indicates that VA should have requested the 
complete records from the veteran's employment with USPS 
initially, a remand is necessary to obtain such on remand.  
38 C.F.R. § 3.159(c)(2).  Further, if VA is unable to obtain 
these records from the USPS and determines that the records 
do not exist or that further efforts to obtain them would be 
futile, this should be documented in the claims file and the 
veteran should be so informed.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  VA should request all available 
records pertaining to the veteran's 
employment at the USPS from approximately 
March 2000 to December 2004, including 
those addressing the reasons for his 
termination as outlined in the December 
2004 letter of decision.  VA should follow 
the procedure for obtaining such records 
as outlined in 38 C.F.R. § 3.159(c)(2).  
If VA is unable to obtain these records 
from the USPS and determines that the 
records do not exist or that further 
efforts to obtain them would be futile, 
this should be documented in the claims 
file and the veteran should be so 
informed.  The veteran is hereby informed 
that he should submit any records from the 
USPS that he has in his possession and 
fully cooperate with VA's efforts to 
obtain such.  38 C.F.R. § 3.159(c)(2)(i).  

2.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested VA letter to 
the USPS to ensure that it is responsive 
to and in complete compliance with the 
directives of this remand and if it is 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




